 



ASSIGNMENT AND ASSUMPTION

OF RIGHTS, DUTIES, AND INTERESTS

 

This ASSIGNMENT AND ASSUMPTION OF RIGHTS, DUTIES, AND INTERESTS is made this 7th
day of February, 2013 (this “Agreement”), by and between ACN Digital Phone
Service, LLC (“Assignor”), and deltathree, Inc., a Delaware corporation
(“Assignee”). Each of Assignor and Assignee may be referred to herein as a
“Party” and together with the other, collectively, the “Parties”.

 

Recitals

 

WHEREAS, Assignor is party to that certain Software License and Distribution
Agreement, dated as October 31, 2011 (as amended and including any statements of
work and other attachments, the “License Agreement”), with CounterPath
Corporation, a Nevada corporation.

 

WHEREAS, Assignor has agreed to assign to Assignee, and Assignee has agreed (i)
to accept from Assignor, all of Assignor’s right, title and interest in, to and
under, and (ii) to assume all of Assignor’s obligations under, the License
Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein set forth, and for other valuable consideration received, the
Parties hereto hereby agree as follows:

 

1.Assignment and Assumption. As permitted under Section 13.6 of the License
Agreement, Assignor does hereby assign to Assignee, all right, title and
interest of such Assignor in, to, and under the License Agreement. Assignee does
hereby assume from Assignor any and all obligations of Assignor under the
License Agreement. The foregoing assignment and assumption may be referred to
herein as the “Assignment and Assumption”.

 

2.      No Warranty. THE ASSIGNMENT AND ASSUMPTION (INCLUDING THE LICENSE
AGREEMENT) is PROVIDED ON AN “AS IS” AND “AS AVAILABLE” BASIS. ASSIGNEE
understandS and agreeS that THE ASSIGNMENT AND ASSUMPTION is ENTIRELY at
ASSIGNEE’S own risk and that ASSIGNOR makes no representation or warranty of any
kind, express or implied, with respect to the ASSIGNMENT AND ASSUMPTION
(INCLUDING THE LICENSE AGREEMENT) including but not limited to any implied
warranties of merchantability, fitness of for a particular purpose, title or
non-infringement or any warranty arising by usage of trade, course of dealing or
course of performance.

 



 

 

 

3.Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of North
Carolina. The Parties hereto hereby submit to the exclusive jurisdiction and
venue of the federal and state courts located in Mecklenburg County, North
Carolina.

 

4.Counterparts. This Agreement may be executed in any number of counterparts and
by different Parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption of Rights, Duties, and Interests to be executed by their respective
duly authorized corporate officers as of the day and year first above written.

 

 

ASSIGNOR:

 

ACN DIGITAL PHONE SERVICE, LLC

 



By: /s/ Dave Stevanoski

Name: Dave Stevanovski

Title: President

 

 

ASSIGNEE:

 

deltathree, Inc.

 

By: /s/ Effi Baruch

Name: Effi Baruch

Title: CEO

 



 

 

 

